

116 HR 5431 IH: FAA Family and Medical Leave Act
U.S. House of Representatives
2019-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5431IN THE HOUSE OF REPRESENTATIVESDecember 13, 2019Mr. Hastings (for himself, Mr. Smith of Washington, Mr. McGovern, and Mr. Cole) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to provide family and medical leave to employees of the
			 Federal Aviation Administration, and for other purposes.
	
 1.Short titleThis Act may be cited as the FAA Family and Medical Leave Act. 2.Family and medical leave for FAA employees Section 40122(g)(2) of title 49, United States Code, is amended—
 (1)in subparagraph (I)(iii), by striking and at the end; (2)in subparagraph (J), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (K)subchapter V of chapter 63, relating to family and medical leave..
			